Citation Nr: 1812393	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-33 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability. 

2. Entitlement to service connection for a back disability, to include as secondary to any current bilateral foot disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M.D., Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2016, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for his bilateral foot disability. The Veteran also asserts that he is entitled to service-connection for a back disability as secondary to his bilateral foot condition. 

The Veteran's service treatment records reveal that the Veteran has a history of foot pain in service. 

A note dated March 1974 reveals that the Veteran had pain in both heels radiating up posterior ankles for a week. The assessment was moderate pes planus with foot strain from increased activity. 

The Veteran was afforded a VA examination in December 2012. The examiner reviewed the Veteran's claims file and stated that there was no pathological foot condition present for either foot.

The Board finds that the December 2012 flatfoot VA examination is inadequate as the examiner did not explain why or how a structural orthopedic issue like flatfeet would disappear. A remand is necessary in order to obtain an additional examination. 

Second, the Board notes additional evidence was associated with the record, since the issuance of the most recent August 2014 statement of the case and the Veteran did not waive review of such evidence. 

Lastly, the claim for service connection for a back disability on a secondary basis is inextricably intertwined with the claim for service connection for a bilateral foot disability. Therefore, the claim for a back disability must also be remanded. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and relevant VA records. 

2. Following completion of the above, afford the Veteran a VA podiatry examination to determine the nature and etiology of any current foot disability. The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.

If the examiner finds that the Veteran manifests a current foot disability, he/she should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such currently diagnosed foot disability was first manifested in service and/or is causally related to event(s) in service.

A complete rationale should be given for all opinions and conclusions expressed. The examiner must explain why or how a structural orthopedic issue like flatfeet would disappear. 

The examiner is advised that the Veteran is competent to report symptoms that he has observed and that his reports, along with the other evidence of record, must be considered in formulating the requested opinion.

3. After completing directives #1-#2, the RO should afford the Veteran a VA examination to determine the nature and etiology of the Veteran's back disability. 

The examiner should provide an opinion on whether the Veteran's back condition is attributable to the Veteran's active service, or due to (secondary to) or made worse by (aggravated) by the Veteran's foot condition. 

4. After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated. If the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




